     Case 2:20-cv-01839-KJD-EJY Document 5 Filed 12/22/20 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                ***
4    WILLIAM GRAY,                                       Case No. 2:20-cv-01839-KJD-EJY
5                                           Plaintiff,                   ORDER
6            v.
7    LAS VEGAS CITY JAIL,
8                                        Defendant.
9
10
11          On October 7, 2020, this Court issued an order directing Plaintiff to file both a

12   complaint and a fully complete application to proceed in forma pauperis or pay the full

13   filing fee of $400 on or before December 7, 2020. (ECF No. 3 at 2-3). The December 7,

14   2020 deadline has now expired and Plaintiff has not filed a complaint, an application to

15   proceed in forma pauperis, paid the full $400 filing fee, or otherwise responded to the

16   Court's order.

17          District courts have the inherent power to control their dockets and “[i]n the

18   exercise of that power, they may impose sanctions including, where appropriate . . .

19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

24   1992) (affirming dismissal for failure to comply with an order requiring amendment of

25   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

26   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

27   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

28   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
     Case 2:20-cv-01839-KJD-EJY Document 5 Filed 12/22/20 Page 2 of 3



1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
2    local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
20   F.2d at 1424.
21          The Court’s order requiring Plaintiff to file a complaint and an application to
22   proceed in forma pauperis or pay the full filing fee on or before December 7, 2020
23   expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint
24   and a fully complete application to proceed in forma pauperis with all three documents or
25   pay the full $400 filing fee for a civil action on or before December 7, 2020, the Court will
26   dismiss this action without prejudice for Plaintiff to refile the case with the Court, under a
27   new case number, when Plaintiff is able to file a complaint and has all three documents
28   needed to file a complete application to proceed in forma pauperis or pays the full $400



                                                  -2-
     Case 2:20-cv-01839-KJD-EJY Document 5 Filed 12/22/20 Page 3 of 3



1    filing fee.” (ECF No. 3 at 3). Thus, Plaintiff had adequate warning that dismissal would
2    result from noncompliance with the Court’s order to file a complaint and an application to
3    proceed in forma pauperis or pay the full filing fee on or before December 7, 2020.
4            IT IS THEREFORE ORDERED that this action is dismissed without prejudice
5    based on Plaintiff’s failure to file a complaint and an application to proceed in forma
6    pauperis or pay the full filing fee in compliance with this Court’s order dated October 7,
7    2020.
8            IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
9    accordingly and close this case. No additional documents will be filed in this closed case.
                     December 19, 2020
10         DATED: _________________
11
                                                                                        ___
12                                            KENT J. DAWSON
                                              UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
